Bloodworth, J.
The bill of exceptions and the record in this case show that the motion for a new trial was overruled on the 25th day of September-; the certificate to the bill of exceptions is dated October 23, 1920, and the bill of exceptions shows that it was tendered on that date to the judge who tried the case. This being a criminal case and the bill of exceptions having been tendered more than 20 days from the date of the judgment complained of, the writ of error must be

Dismissed.


Broyles, O. J., and Lulce, J., concur.